Title: To Benjamin Franklin from John Adams, 16 April 1782
From: Adams, John
To: Franklin, Benjamin


Sir
Amsterdam April 16. 1782
Yesterday noon, Mr William Vaughan of London, came to my House, with Mr Laurens, the son of the President, and brought me a Line from the latter, and told me, that the President was at Harlem, and desired to See me.— I went out to Haarlem and found, my old Friend at the golden Lyon.
He told me that he was come partly for his Health and the Pleasure of seeing me and partly, to converse with me and see if he had at present just Ideas and Views of Things, at least to see if We agreed in Sentiment, and having been desired by Several of the new Ministry to do so.
I asked him if he was at Liberty? He said no, that he was still under Parole but at Liberty to say what he pleased to me.
I told him that I could not communicate to him, being a Prisoner, even his own Instructions, nor enter into any Consultations with him as one of our Colleagues in the Commission for Peace. That all I should Say to him would be as one private Citizen conversing with another. But that upon all such occasions I Should reserve a right to communicate whatever Should pass to our Colleagues and Allies.
He Said that Lord Shelburne and others of the new Ministers, were anxious to know whether, there was any authority to treat of a Seperate Peace, and whether there could be an Accommodation, upon any Terms short of Independance.— That he had ever answd them, that nothing short of an express or tacit Acknowledgement of our Independence, in his opinion would ever be accepted, and that no Treaty ever would or could be made Seperate from France. He asked me if his answers had been right? I told him I was fully of that opinion.
He Said that the new Ministers had received Digges Report, but his Character was such that they did not choose to depend upon it.— That a Person, by the Name of Oswald I think set off for Paris to see you, about the same time, that he came away to see me.
I desired him, between him and me to consider, without Saying any thing of it to the Ministry whether We could ever have a real Peace with Canada or Nova Scotia in the Hands of the English? And whether, We ought not to insist, at least upon a Stipulation that they should keep no standing Army or regular Troops, nor erect any fortifications, upon the frontiers of either. That at present I saw no Motive that We had to be anxious for a Peace, and if the nation was not ripe for it, upon proper terms, We might wait patiently till they should be so.
I found the old Gentleman, perfectly sound in his system of Politiques. He has a very poor opinion both of the Integrity and abilities of the new Ministry as well as the old.— He thinks they knew not what they are about.— That they are Spoiled by the same Insincerity, Duplicity, Falshood, and Corruption, with the former. Ld Shelburne still flatters the King with Ideas of Conciliation and seperate Peace &c— Yet the Nation and the best Men in it, are for an universal Peace and an express Acknowledgment of American Independence, and many of the best are for giving up Canada and Nova Scotia.
His Design seemed to be, solely, to know how far Diggs’s Report was true. After an hour or two of Conversation, I returned to Amsterdam and left him to return to London.
These are all but Artifices to raise the stocks, and if you think of any Method to put a stop to them, I will chearfully concur with you.— They now know sufficiently, that our Commission is to treat of a general Peace, and with Persons vested with equal Powers—and if you agree to it, I will never to see another Messenger that is not a Plenipotentiary. It is expected that the Seventh Province, Guelderland will this day Acknowledge American Independence.— I think, We are in such a Situation now that We ought not, upon any Consideration to think of a Truce, or any Thing short of an express Acknowledgement of the Souvereignty of the United States. I Should be glad however to know your sentiments upon this Point.
I have the Honor to be
Dr Franklin
